                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JOHN DOE,                              )
                                       )               Case No. 1:20-CV-2531
         Plaintiff,                    )
                                       )               Judge Sharon Johnson Coleman
         v.                            )
                                       )
UNITED STATES OF AMERICA, ET AL.,      )
                                       )
         Defendants.                   )
_______________________________________)

        PETITIONER’S APPLICATION FOR E.A.J.A. FEES AND COSTS

       Petitioner, JOHN DOE, (hereinafter “Doe” or “Plaintiff”), individually and on

behalf of the proposed class, by and through his attorneys, Blaise & Nitschke, P.C., and

Moore Tax Law Group, respectfully apply for an award of attorney’s fees and costs

pursuant to the Equal Access to Justice Act, as amended, 5 U.S.C. § 504 and 28 U.S.C.

§ 2412(d) (“E.A.J.A.”), and in support thereof state as follows:

       1.      The E.A.J.A. provides for the award of costs and attorneys’ fees to a

prevailing party in an action against the United States or one of its agencies.

       2.      The E.A.J.A. has been invoked to justify the award of fees and costs

in immigration cases. See, e.g., Ibrahim v. United States Dep’t of Homeland Sec., 912

F.3d 1147, 1185 (9th Cir. 2019); Commissioner, INS v. Jean, 496 U.S. 154 (1990);

Illinois Migrant Council v. Pilliod, 672 F.Supp. 1072 (N.D. Ill. 1987). The E.A.J.A.

requires that a party seeking attorney’s fees must file their application “within thirty days

of final judgment in the action.” 28 U.S.C. § 2412(d)(1)(B). In this case, the Plaintiff

filed an unopposed motion to dismiss the matter for lack of subject matter jurisdiction on




                                              1
January 19, 2021 following the enactment of section 273(a)(3) of the COVID-related Tax

Relief Act of 2020, which resolved the underlying claims in the above-captioned cause.

       3.      The “prevailing party” language of the statute is to be liberally construed.

Texas State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782 (1989). In Hensley

v. Eckerhart, the Supreme Court found that “[P]laintiffs may be considered ‘prevailing

parties’ for attorney’s fees purposes if they succeed on any significant issue in litigation

which achieves some of the benefit the parties sought in bringing suit.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). A plaintiff has also been held a ‘prevailing party’

even in cases of voluntarily dismissal. Illinois Migrant Council, 672 F.Supp. at 1075

(applying test for prevailing party set forth in Illinois Welfare Rights Organization v.

Miller, 723 F.2d 564 (7th Cir. 1983)).

       4.      Petitioner was the prevailing party in this action. Petitioner brought a

Class Action Complaint for violations of the United States Constitution on April 24, 2020

and an action for Emergency Injunctive Relief on April 30, 2020 challenging Defendants’

unconstitutional deprivation of their rights, privileges, benefits and protections afforded

United States citizens, via its enactment and subsequent enforcement of the S. 3548-

Coronavirus Aid, Relief, and Economic Security Act (hereinafter “CARES Act”). (Dkts.

1 and 13.) Under the CARES Act, Petitioner and the putative class were ineligible to

receive stimulus funds provided to other U.S. citizens. Specifically, the CARES Act

provided that in the case of a family that files joint tax returns where one of the spouses

has a Social Security number and one has an Individual Taxpayer Identification Number,

the citizen spouse and the couple’s children were nevertheless ineligible to receive

stimulus funds.




                                              2
       5.        The matter made national headlines. In response to Plaintiffs’ suit,

members of Congress created task forces fighting for mixed-status families and press

conferences were held. See Pelosi Remarks on Press Call with Congressional Hispanic

Caucus and Mixed-Status Families on Denial of COVID-19 Stimulus Checks,

SPEAKER.GOV (May 1, 2020), https://www.speaker.gov/newsroom/5120-4 (last visited

February 4, 2021); ‘Mixed-Status’ Families Seek Class Action Lawsuit Against Trump

Administration Over Not Receiving Stimulus Checks, ROBINKELLY.HOUSE.GOV (May 12,

2020), https://robinkelly.house.gov/media-center/in-the-news/mixed-status-families-seek-

class-action-lawsuit-against-trump (last visited February 4, 2021); Rep. Lou Correa Votes

To Pass The Heroes Act, CORREA.HOUSE.GOV (May 15, 2020), https://correa.house.gov/

news/press-releases/rep-lou-correa-votes-to-pass-the-heroes-act (last visited February 4,

2021); Alia El-Assar, Dozens of Florida Small Business & Trade Associations Applaud

U.S. Senator Marco Rubio for Leadership on Economic Recovery and Immigrant

Inclusion during Pandemic, AMERICAN BUSINESS IMMIGRATION COALITION (July 31,

2020), https://abic.us/senrubiocallpppstimulus/ (last visited February 4, 2021).

       6.        On July 7, 2020, all Defendants other than the United States filed a

Motion to Dismiss requesting they be dismissed as party defendants.

       7.        On December 14, 2020, this Honorable Court granted in part and denied in

part the motion to dismiss. The Court dismissed the individual defendants from this

lawsuit, and kept the remaining defendants: the United States, the Internal Revenue

Service, and the U.S. Department of the Treasury. (Dkt. 70.)

       8.        On October 9, 2020, Defendant United States filed a Motion to Dismiss.

(Dkts. 61-62.)




                                               3
       9.      Petitioner responded on November 12, 2020. (Dkt. 66.) The Court never

ruled on this motion prior to the voluntarily dismissal.

       10.     Subsequently, on December 27, 2020, Defendant Donald J. Trump signed

into law the Consolidated Appropriations Act, 2021.

       11.     Among other things, subtitle B of title II of division N of that legislation,

captioned the “COVID-related Tax Relief Act of 2020,” amends certain provisions of the

CARES Act, including the provision codified at I.R.C. § 6428(g) – the so-called

Exclusion Provision – which previously denied any CARES Act tax credit on a joint

return unless both spouses on that return possessed and set forth on the return valid Social

Security Numbers (SSNs) for each.

       12.     As detailed throughout the Unopposed Motion to Dismiss, this case is now

moot because “the issues presented are no longer live,” and “the parties lack a legally

cognizable interest in the outcome.” County of Los Angeles v. Davis, 440 U.S. 625, 631

(1979) (citation and punctuation omitted). (Dkt. 71.)

       13.     As a result, millions of Americans, including some members of the

putative class, received a $600 stimulus payment, which the IRS had to issue before

January 15, 2021. The remaining putative class members may claim the $600 stimulus

payment and the retroactive payment of the Cares Act Credit on their 2020 returns.

       14.     What began as discrimination on its face and as applied has yielded to the

forces of justice and equality.

       15.     Accordingly, Petitioner prevailed herein. Congress’ enactment of the

COVID-related Tax Relief Act of 2020 represents a “significant achievement of the

benefit … sought in bringing the suit,” rendering Petitioner and the putative class




                                             4
“prevailing parties” for purposes of an E.A.J.A. fee award. See Kopunec v. Nelson, 801

F.2d 1226, 1229 (10th Cir. 1986).

         16.    Title 28 U.S.C. § 2412(d)(2)(D) imposes upon the government the burden

to show that its position was substantially justified in both law and fact. Whether the

government’s position was substantially justified is a determination within the Court’s

discretion. Pierce v. Underwood, 487 U.S. 552, 559 (1988).

         17.    Here, Respondents lacked any reasonable basis in law or fact for their

lengthy defense of Plaintiff’s claims, including but not limited to their arguments founded

in administrative challenges, questioning the efficiency of delivering stimulus payment

checks, and urging this Court to ignore Plaintiff’s claims in the dubious interest of what it

allegedly perceived as sound tax code administration. In fact, Defendants’ arguments are

undercut by their own actions in later disbursing said funds to Plaintiff and the putative

class.

         18.    There are no special circumstances present in this case which would make

an award of fees unjust. See 28 U.S.C. § 2412(d)(1)(A). Further, neither Petitioner nor

any of the putative class members have a net worth exceeding $2,000,000 thus bringing

them within the definition of a “party” for purposes of 28 U.S.C. § 2412(d)(2)(B).

         19.    The E.A.J.A. provides that a “fees award … shall be based upon

prevailing market rates for the kind of quality of services furnished; the focus therefore

being on the market rate.” 28 U.S.C. § 2412(d)(2)(A). Attorney fees are not awarded in

excess of $125.00 per hour “unless the court determines that an increase in the cost of

living or a special factor, such as the limited availability of qualified attorney for the

proceedings involved, justified a higher fee.” Id. Further, courts have awarded hourly fees




                                               5
in excess of the statutory rate for immigration law litigation. See e.g Illinois Migrant

Council v. Pilliod, 672 F. Supp. 1072, 1082-83 (N.D. Ill. 1987) (awarding fees at a rate of

$90.00 per hour despite a $75.00 per hour applicable statutory maximum rate); Glover v.

Heckler, 1987 U.S. Dist. LEXIS 6789, *8 (N.D. Ill. 1987) (awarding fees at a rate of

90.00 per hour despite a $75.00 per hour applicable statutory maximum rate); Deal v.

Bowen, 1987 U.S. Dist. LEXIS 6471, *4 (N.D. Ill. 1987) (finding the argument that the

statutory maximum is a fixed ceiling to be “absurd”); Montes v. Thornburgh, 919 F.2d

531 (9th Cir. 1990) (awarding $135.00 per hour in 1990); Lyden v. Howerton, 731

F.Supp. 1545 (S.D. Fla. 1990) (awarding $200.00 per hour in 1990).

           20.   Petitioner requests that its counsel be compensated at the statutory rate

allowed for attorney fees plus an increase to account for increases in the cost of living.

Petitioner also requests an appropriate upward departure from the statutory rate, at the

Court’s discretion.

           21.   Attached as Group Exhibit 1 hereto are the affidavits of Lana B. Nassar,

Thomas J. Nitschke, Heather L. Blaise, Elisabeth A. Gavin, and Guinevere M. Moore,

primary attorneys for Petitioner, confirming that they have expended 454.80 hours in

their representation of Petitioner herein, and have incurred attorneys’ fees of $214,522.50

to date.

           22.   Attached as Group Exhibit 2 hereto the affidavits of Thomas S. Key and

Jessica A. Lesko, law clerk and paralegal for Petitioner, confirming that they have

expended 112.30 hours in the above-captioned matter and have incurred fees of

$15,160.50 to date.




                                               6
       23.     Petitioner’s attorneys have also incurred costs to bring this action before

this Honorable Court in the amount of $474.36 to date. See Group Exhibit 1.

       24.     Time entries represented include those of senior attorneys, associate

attorneys, law clerks, and paralegals.

       WHEREFORE, Petitioners respectfully apply for an award of attorney’s fees

(including an appropriate upward departure from the statutory rate) and costs to Blaise &

Nitschke, P.C. and Moore Tax Law Group, LLC, counsel for Petitioner and the putative

class, pursuant to the Equal Access to Justice Act, as well as any and all other relief this

Court deems equitable and just.

                                               Respectfully submitted,

                                               JOHN DOE, individually and on behalf of
                                               others similarly situated (collectively
                                               “Their”)

                                         By:   /s/ Lana B. Nassar
                                               Blaise & Nitschke, P.C.
                                               123 N. Wacker Drive, Suite 250
                                               Chicago, Illinois 60606
                                               T: (312) 448-6602
                                               F: (312) 803-1940
                                               lnassar@blaisenitschkelaw.com
                                               One of Their attorneys

                                         By:   /s/ Guinevere Moore
                                               Guinevere Moore
                                               Moore Tax Law Group LLC
                                               150 N. Clark, Suite 1250
                                               Chicago, IL 60606
                                               T: (312) 549-9990
                                               F: (312) 549-9991
                                               Guinevere.moore@mooretaxlawgroup.com
                                               One of Their attorneys




                                               7
                             CERTIFICATE OF SERVICE

       The undersigned certifies that on the 18th of February, 2021, she caused the
foregoing instrument to be electronically filed with the Clerk of the United States District
Court for the Northern District of Illinois using the CM/ECF system.

                                                     /s/ Lana B. Nassar
                                                     Lana B. Nassar

Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
lnassar@blaisenitschkelaw.com
ARDC No. 6319396




                                             8
